Case 08-21056-jrs      Doc 69     Filed 04/30/21 Entered 04/30/21 13:20:35               Desc Main
                                  Document      Page 1 of 9




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION


  IN RE:                          :
                                  :
  MICHAEL L. EZELL                :    CHAPTER 13
  PATRICIA A. EZELL               :
                                  :
              Debtor.             :    CASE NO.: 08-21056-JRS
                                  :
  ===============================================================



                                     NOTICE OF HEARING


         PLEASE TAKE NOTICE that Debtor/Movant has filed a Motion to Reopen
  Closed Bankruptcy Case and related papers with the Court.

         PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the
  Objection to Filed Proof of Claim in Courtroom 103 of the United States Courthouse,
  121 Spring Street SE Gainesville, GA 30501 at 9:40 A.M., on June 10, 2021

         Given the current public health crisis, hearings may be telephonic only. Please
  check the “Important Information Regarding Court Operations During COVID-19
  Outbreak” tab at the top of the GANB Website prior to the hearing for instructions
  on whether to appear in person or by phone.

          Your rights may be affected by the court’s ruling on these pleadings. You should
  read these pleadings carefully and discuss them with your attorney if you have one in this
  bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If you do
  not want the court to grant the relief sought in these pleadings or if you want the court to
  consider your views, then you and/or your attorney must attend the hearing. You may also
  file a written response to the pleading with the Clerk at the address stated below, but you
  are not required to do so. If you file a written response, you must attach a certificate stating
  when, how and on whom (including addresses) you served the response. Mail or deliver
  your response so that it is received by the Clerk at least two business days before the
  hearing. The address of the Clerk's Office is: Clerk, U. S. Bankruptcy Court, 121 Spring
  Street SE, Gainesville, GA 30501You must also mail a copy of your response to the
  undersigned at the address stated below.

  Dated: April 30, 2021
Case 08-21056-jrs   Doc 69     Filed 04/30/21 Entered 04/30/21 13:20:35   Desc Main
                               Document      Page 2 of 9




  /s/ ______________
  Howard Slomka
  Georgia Bar # 652875
  Slipakoff and Slomka, P.C.
  6400 Powers Ferry Road, NW
  Suite 391
  Atlanta, GA 30339
  Tel. (404) 800-4001
Case 08-21056-jrs     Doc 69     Filed 04/30/21 Entered 04/30/21 13:20:35            Desc Main
                                 Document      Page 3 of 9




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION


  IN RE:                          :
                                  :
  MICHAEL L. EZELL                :    CHAPTER 13
  PATRICIA A. EZELL               :
                                  :
              Debtor.             :    CASE NO.: 08-21056-JRS
                                  :
  ===============================================================



           EXPARTE MOTION TO REOPEN CLOSED BANKRUPTCY CASE
                        TO FILE ADVERSARY CASE



           COMES NOW, the Debtor, by the undersigned Attorney at Law, Howard P.

  Slomka, and requests that the Court reopen this Chapter 13 bankruptcy case following the

  order of closure entered on April 28, 2021, showing the Court the following:



           1.    Debtors filed their Chapter 13 petition on April 20, 2008 in this Court.

           2.    Debtors obtained a Chapter 13 discharge on June 11, 2013 (Doc. No. 58).

           3.    On June 20, 2013, the Court entered an Order Approving Chapter 13

  Account, Discharging Trustee, Canceling Bond and Closing Estate (Doc. No. 61).

           4.    On July 6, 2020, Debtors filed their first Ex Parte Motion to Reopen Case

  (Doc. No 63), which this Court granted on September 14, 2020 (Doc. No. 67).

           5.    After six months with no filing, but without notice to the parties, the Court

  closed this case again on April 28, 2020, the same day that undersigned counsel was filing
Case 08-21056-jrs     Doc 69     Filed 04/30/21 Entered 04/30/21 13:20:35             Desc Main
                                 Document      Page 4 of 9



  an Application for Admission Pro Hac Vice to allow new counsel to file the adversary

  which underlies this motion.

          6.     Debtor respectfully moves this Court to reopen the case a second time, and

  will agree to file the adversary case within ten (10) days after the Pro Hac Vice Admission

  is granted.

          7.     No parties are prejudiced by this motion or by reopening the case to allow

  for a newly-filed Adversary Case. The Debtor and counsel regret any inconvenience

  caused by the failure to file the adversary case after the Court’s prior Order re-opening the

  case.



          WHEREFORE DEBTOR PRAYS that the Court reopen its closure of this

  bankruptcy case to allow for the filing of an adversary complaint by the Debtor.




                                                        Respectfully,

                                                        /s/_________________
                                                        Howard P. Slomka
                                                        Georgia Bar #652875
                                                        Attorney for the Debtor
                                                        Slipakoff & Slomka, PC
                                                        6400 Powers Ferry Road NW
                                                        Suite 391
                                                        Atlanta, GA 30339
Case 08-21056-jrs     Doc 69     Filed 04/30/21 Entered 04/30/21 13:20:35           Desc Main
                                 Document      Page 5 of 9




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION


  IN RE:                          :
                                  :
  MICHAEL L. EZELL                :    CHAPTER 13
  PATRICIA A. EZELL               :
                                  :
              Debtor.             :    CASE NO.: 08-21056-JRS
                                  :
  ===============================================================

         This is to certify that I have this day served the foregoing Motion to Reopen Closed
  Bankruptcy Case and NOTICE OF HEARING upon the following by depositing a copy
  in the United States First Class Mail in a properly addressed envelope with adequate
  postage affixed there on to:


  SEE ATTACHED FOR ADDITIONAL CREDITORS

  This 30th day of April, 2021
                                                       /s/_________________
                                                       Howard P. Slomka
                                                       Georgia Bar #652875
                                                       Attorney for the Debtor
                                                       Slipakoff & Slomka, PC
                                                       6400 Powers Ferry Road NW
                                                       Suite 391
                                                       Atlanta, GA 30339
Case 08-21056-jrs   Doc 69   Filed 04/30/21 Entered 04/30/21 13:20:35   Desc Main
                             Document      Page 6 of 9
Case 08-21056-jrs   Doc 69   Filed 04/30/21 Entered 04/30/21 13:20:35   Desc Main
                             Document      Page 7 of 9
Case 08-21056-jrs   Doc 69   Filed 04/30/21 Entered 04/30/21 13:20:35   Desc Main
                             Document      Page 8 of 9
Case 08-21056-jrs   Doc 69   Filed 04/30/21 Entered 04/30/21 13:20:35   Desc Main
                             Document      Page 9 of 9
